Decided May 12, 1908.
On Petition for Rehearing.
[95 Pac. 498.]
Opinion by
Mr. Justice Eakin.
3. Counsel for the defendant, by this petition, insists that negligence on the part of defendant must be the basis of plaintiff’s recovery; but no such element is involved. Assuming that the rope was perfect, yet, if it was not of sufficient strength to lower the safe, it did not fulfill the warranty; and, if the rope was broken by the weight of the safe, then there was a breach of the warranty. That such was the case is the legitimate inference from finding No. 3. We do not understand that the maxim “res ipsa loquitur” has any. application to such case. That relates to cases involving negligence: 21 Am. & Eng. Ency. Law (2 ed.), 512; Black’s Law Dictionary.
This is an action upon a contract on an express warranty, and an alleged breach of the warranty is the ground upon which the recovery is sought—not a warranty that the rope was a good rope, but that it was sufficient for the purpose desired. Defendant was asked to furnish a rope that would lower a safe of that weight, and defendant chose the rope and said it was sufficient in strength to do the work. If it was not, then defendant is liable, and, the court having found that the rope broke, it could not find for defendant, except upon the fact that plaintiff carelessly handled the rope, or the safe, or used defective appliances, as alleged in defendant’s answer.
The case of Darling Milling Co. v. Chapman, 131 Mich. 684 (92 N. W. 352), cited by defendant, did. not turn *588upon the finding quoted in the brief, but the opinion says that the judge made findings of the material facts of which the one quoted was the concluding one, namely, that plaintiff had wholly failed to establish a breach of the contract as alleged in the declaration. But it is not intimated that this finding was sufficient to sustain the judgment. Our statute requires the court to state the facts found separately from the conclusions of law. There are but two facts found by the court, namely, that there was a warranty as alleged, and that the rope broke, and this will not sustain the judgment rendered. In Kane v. Rippey, 22 Or. 299 (29 Pac. 1005), this court held that a finding “that the abstract furnished to plaintiff does not show any legal defects or incumbrances, and there are none in fact,” is not a finding of fact, but a naked conclusion; and so the fourth and fifth findings are merely conclusions. If the rope broke from any other cause than the weight of the safe, the facts relating thereto should have been found.
The petition for rehearing is denied.
Rehearing Denied.